EXHIBIT 10.14

APRIA HEALTHCARE GROUP INC.
2003 PERFORMANCE INCENTIVE PLAN
DIRECTOR STOCK OPTION AGREEMENT

     THIS DIRECTOR STOCK OPTION AGREEMENT (this “Option Agreement”) dated as of
_____________, 20___, by and between APRIA HEALTHCARE GROUP INC., a Delaware
corporation (the “Corporation”), and ________________________________ (the
“Grantee”), evidences the nonqualified stock option (the “Option”) granted by
the Corporation to the Grantee as to the number of shares of the Corporation’s
Common Stock first set forth below.

--------------------------------------------------------------------------------

       Number of Shares of Common Stock:1  _____   Award Date: _____________,
20___
       Exercise Price per Share:1     $_______  
Expiration Date:1,2________, 20___
       Vesting:1,2  The Option is fully vested and exercisable as of the Award
Date.

--------------------------------------------------------------------------------

     The Option is granted under the Apria Healthcare Group Inc. 2003
Performance Incentive Plan (the “Plan”) and subject to the Terms and Conditions
of Director Stock Option (the “Terms”) attached to this Option Agreement
(incorporated herein by this reference) and to the Plan. The Option has been
granted to the Grantee in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Grantee. The Option is not
and shall not be deemed to be an incentive stock option within the meaning of
Section 422 of the Code. Capitalized terms are defined in the Plan if not
defined herein. The parties agree to the terms of the Option set forth herein.
The Grantee acknowledges receipt of a copy of the Terms, the Plan, and the
Prospectus for the Plan.

“GRANTEE”

______________________________________
Signature

______________________________________
Print Name APRIA HEALTHCARE GROUP INC.
a Delaware corporation


By:__________________________________

Print Name:___________________________

Title:________________________________



CONSENT OF SPOUSE

     In consideration of the Corporation’s execution of this Option Agreement,
the undersigned spouse of the Grantee agrees to be bound by all of the terms and
provisions hereof and of the Plan.

__________________________________
Signature of Spouse   ______________________
Date

_________________
1    Subject to adjustment under Section 7.1 of the Plan.
2    Subject to early termination under Section 4 of the Terms and Section 7.4
of the Plan.

--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF DIRECTOR STOCK OPTION

1.     Vesting; Limits on Exercise.

     The Option shall vest and become exercisable as set forth on the cover page
of this Option Agreement. The Option may be exercised only to the extent the
Option is vested and exercisable.

•  

Cumulative Exercisability.  To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.



•  

No Fractional Shares.  Fractional share interests shall be disregarded, but may
be cumulated.



•  

Minimum Exercise.  No fewer than 100(1) shares of Common Stock may be purchased
at any one time, unless the number purchased is the total number at the time
exercisable under the Option.



2.     Service; Continuance of Service Required; No Service Commitment.

     The Grantee agrees to serve as a member of the Board in accordance with the
Corporation’s Certificate of Incorporation, Bylaws, and applicable law. If the
Option is not fully vested as of the Award Date, the vesting schedule requires
continued service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Option and the rights and benefits
under this Option Agreement. Service for only a portion of the vesting period,
even if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of services as provided in Section 4 below or under the
Plan. Nothing contained in this Option Agreement or the Plan constitutes a
continued service commitment by the Corporation or interferes with the right of
the Corporation to increase or decrease the compensation of the Grantee from the
rate in existence at any time.

3.     Method of Exercise of Option.

     The Option shall be exercisable by the delivery to the Secretary of the
Corporation of a written notice stating the number of shares of Common Stock to
be purchased pursuant to the Option (or completion of such other administrative
exercise procedures as the Administrator may require from time to time) and
accompanied by:

•  

payment in full for the Exercise Price of the shares to be purchased in
accordance with Section 5.5 of the Plan, subject to such further limitations and
rules or procedures as the Administrator may establish from time to time as to
any non-cash payment;



•  

satisfaction of the tax withholding provisions of Section 8.5 of the Plan; and



•  

any written statements or agreements required pursuant to Section 8.1 of the
Plan.



4.     Early Termination of Option.

          4.1     Possible Termination of Option upon Change in Control. The
Option is subject to termination in connection with a Change in Control Event or
certain similar reorganization events as provided in Section 7.4 of the Plan.
Notwithstanding any provision of the Plan to the contrary, upon (or as may be
necessary to give effect to the acceleration, immediately prior to) a Change in
Control Event, the vesting of any outstanding and otherwise unvested portion of
the Option shall be accelerated and such portion of the Option shall be deemed
to thereupon be fully vested.

          4.2     Termination of Option upon a Termination of Grantee’s
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to Section 4.1 above, if the Grantee ceases for any reason to be a
member of the Board (the last day that the Grantee is a member of the Board is
referred to as the Grantee’s “Severance Date”):

•  

the Grantee will have until the date that is 90 days after his or her Severance
Date to exercise the Option (or portion thereof) to the extent that it was
vested on the Severance Date;



•  

the Option, to the extent not vested on the Severance Date, shall terminate on
the Severance Date; and



•  

the Option, to the extent exercisable for the 90-day period following the
Severance Date and not exercised during such period, shall terminate at the
close of business on the last day of the 90-day period.



     If the termination of the Grantee’s services as a Board member is a result
of the Grantee’s death or permanent disability (within the meaning of Section
22(e)(3) of the Code or as otherwise determined by the Board), then the 90-day
period reference in the preceding paragraph shall be extended to one year from
the Severance Date, subject to earlier termination of the Option on the
Expiration Date of the Option or as contemplated by Section 4.1.

5.     Non-Transferability.

     The Option and any other rights of the Grantee under this Option Agreement
or the Plan are nontransferable and exercisable only by the Grantee, except as
set forth in Section 5.7 of the Plan.

6.     Notices.

     Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be given only
when received, but if the Grantee is no longer a member of the Board, shall be
deemed to have been duly given by the Corporation when enclosed in a properly
sealed envelope addressed as aforesaid, registered or certified, and deposited
(postage and registry or certification fee prepaid) in a post office or branch
post office regularly maintained by the United States Government.

7.     Stock Ownership Requirements.

     The Option and all rights of Grantee under this Option Agreement or in
connection with any Common Stock purchased pursuant to this Option Agreement are
and shall be subject to, and Grantee agrees to be bound by, all of the terms and
conditions of the Stock Ownership Requirements Agreement for Directors between
the Corporation and Grantee and the “Requirements” referenced and defined
therein.

8.     Plan.

     The Option and all rights of the Grantee under this Option Agreement are
subject to, and the Grantee agrees to be bound by, all of the terms and
conditions of the Plan, incorporated herein by this reference. In the event of a
conflict or inconsistency between the terms and conditions of this Option
Agreement and of the Plan, the terms and conditions of the Plan shall govern.
The Grantee agrees to be bound by the terms of the Plan and this Option
Agreement (including these Terms). The Grantee acknowledges having read and
understanding the Plan, the Prospectus for the Plan, and this Option Agreement.
Unless otherwise expressly provided in other sections of this Option Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not and shall not be deemed to create any rights in the Grantee
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Administrator so conferred by appropriate action
of the Board or the Administrator under the Plan after the date hereof.

9.     Entire Agreement.

     This Option Agreement (including these Terms) and the Plan together
constitute the entire agreement and supersede all prior understandings and
agrements, written or oral, of the parties hereto with respect to the subject
matter hereof. The Plan and this Option Agreement may be amended pursuant to
Section 8.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Grantee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

10.     Governing Law.

     This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

11.     Effect of this Agreement.

     This Option Agreement shall be assumed by, be binding upon and inure to the
benefit of any successor or successors to the Corporation.

12.     Counterparts.

     This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

13.     Section Headings.

     The section headings of this Option Agreement are for convenience of
reference only and shall not be deemed to alter or affect any provision hereof.